

116 HR 4314 IH: To amend title 10, United States Code, to authorize the Secretary of Defense to appoint officers of the Armed Forces as directors of medical centers of the Department of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4314IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Higgins of Louisiana (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 10, United States Code, to authorize the Secretary of Defense to appoint officers of
			 the Armed Forces as directors of medical centers of the Department of
			 Veterans Affairs, and for other purposes.
	
		1.Reorganization of Department of Veterans Affairs medical center directors
 (a)ReorganizationChapter 55 of title 10, United States Code, is amended by inserting after section 1104 the following new section:
				
					1104a.Appointment of directors of medical centers of the Department of Veterans Affairs
 (a)Appointment by Secretary of DefenseThe Secretary of Defense shall appoint the director of each medical center of the Department of Veterans Affairs.
 (b)QualificationsThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish the common qualifications and core competencies required for an officer of the armed forces to serve as a director under this section.
 (c)Functions and responsibilitiesEach director under this section shall have the functions and responsibilities of a director of a medical center of the Department of Veterans Affairs under title 38, and any other functions or responsibilities as the Secretary of Defense may assign.
 (d)Training of officersThe Secretary of Defense shall provide training to officers of the armed forces to serve as directors under this section through the joint medical executive skills development program established under Department of Defense Instruction 6000.15 (or any successor instruction)..
			(b)Conforming amendments
 (1)Title 38Title 38, United States Code, is amended— (A)in section 7401(4), by striking Directors of medical centers and directors and inserting Directors; and
 (B)in section 7402(b), by striking Center, in the heading of paragraph (4). (2)VA Choice and Quality Employment Act of 2017Section 210 of the VA Choice and Quality Employment Act of 2017 (Public Law 115–46; 131 Stat. 965; 38 U.S.C. 7401 note) is repealed.
 (c)Clerical amendmentThe table of sections at the beginning of chapter 55 of title 10, United States Code, is amended by inserting after the item relating to section 1104 the following new item:
				
					
						1104a. Appointment of directors of medical centers of the Department of Veterans Affairs..
 (d)Effective dateThis Act and the amendments made by this Act shall apply with respect to a director of a medical center of the Department of Veterans Affairs appointed on or after the date of the enactment of this Act.
			